Mr. Chief Justice Waite
delivered the opinion of the court.
This case is substantially disposed of by that of Board of County Commissioners of the County of Leavenworth v. Sellew, just decided, 99 U. S. 624. A peremptory writ of mandamus has been ordered against the mayor and council of the city of Leavenworth in their corporate capacity, and the objection is that it should have been directed to the persons who were mayor and councilmen. The principle upon which the decision in the other case rests is conclusive of this, and the judgment of the Circuit Court is consequently affirmed, and the cause remanded with authority, if necessary, to so modify the order which has been entered, in respect to the time for the levy and collection of the tax, as to make the writ effective for the end to be accomplished. Affirmed,.